SUPPLEMENT DATED JUNE 25, 2014 TO PROSPECTUS DATED APRIL 29, 2011 FOR FUTURITY ACCUMULATOR II VARIABLE UNIVERSAL LIFE TO PROSPECTUS DATED NOVEMBER 3, 2008 FOR FUTURITY SURVIVORSHIP II VARIABLE UNIVERSAL LIFE TO PROSPECTUS DATED MAY 1, 2008 FOR FUTURITY PROTECTOR II VARIABLE UNIVERSAL LIFE TO PROSPECTUSES DATED APRIL 25, 2007 FOR FUTURITY PROTECTOR VARIABLE UNIVERSAL LIFE AND FUTURITY ACCUMULATOR VARIABLE UNIVERSAL LIFE ISSUED BY SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) SUN LIFE OF CANADA (U.S.) VARIABLE ACCOUNT I This supplement contains information about the investment options that are available under your Contract. Effective August 11, 2014, the name of the DWS Small Cap Index VIP Fund will be changed to Deutsche Small Cap Index VIP Fund and the name of the DWS Small Mid Cap Value VIP Fund will be changed to Deutsche Small Mid Cap Value VIP Fund. THIS SUPPLEMENT SHOULD BE READ AND RETAINED FOR FUTURE REFERENCE.
